Title: To John Adams from Joseph Pitcairn, 8 July 1798
From: Pitcairn, Joseph
To: Adams, John



Sir
Hamburg 8 July 1798

I take the liberty of inclosing, a scetch of the overthrow of the Helvetic Republics, which has just appeared, and is said to be written by a person of merit equal to his eminence. With the greatest deference, I imagine there are some facts, contained, it might be useful for America to know, they establish the encroaching temper of France, on Elective equally with hereditary Governments, & display the evils flowing from Majistrates not directing the public mind, and public force: which seldom if ever fail to support a Virtuous firm and Patriotic Administration.
I have the honor to request your Commands if any thing in Hamburg can be done serviceable to you.
With the higest Respect / Sir / I have the honor to be Your Sert

Jos: Pitcairn